Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

2.	Claim(s) 1, 9-12, 15 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by IKAI et al. (US 2020/0260096) hereinafter “IKAI”.
As per claim 1, IKAI discloses a method of processing video data, comprising:
determining, during a conversion between a current chroma block of a video unit of a video and a bitstream of the video (such as the conversion done by the encoder 11 in fig. 2 or the decoder 31 in fig. 3), that a default intra prediction mode is utilized in a derivation process of a chroma intra prediction mode for the current chroma block in a case that a coding mode of a luma block covering a luma sample located to correspond to a chroma sample at a center of the current chroma block is a specific coding mode (fig. 4; paragraph 0112, The chrominance intra prediction mode IntraPredModeC may use the CCLM prediction or the MPM list mode...The chrominance MPM list uses a DM intra mode in the DM mode (direct mode), a default intra mode, a neighboring intra mode for color-difference neighboring blocks of the target block, a derivation intra mode that is an intra mode corresponding to the neighboring intra mode to which a prescribed value is added, and the like, For example, an intra prediction mode used in luminance blocks corresponding to the target block is used as the DM intra mode. For example, as illustrated in FIG. 4, center (CR), top left (AL), top right (AR), bottom left (BL), and bottom right (BR) are used, For the default intra mode, planar, DC, vertical, horizontal, and top left are used);
deriving, based on the default intra prediction mode, the chroma intra prediction mode for the current chroma block (fig. 4; paragraph 0112, a derivation intra mode that is an intra mode corresponding to the neighboring intra mode to which a prescribed value is added, and the like, For example, an intra prediction mode used in luminance blocks corresponding to the target block is used as the DM intra mode. For example, as illustrated in FIG. 4, center (CR), top left (AL), top right (AR), bottom left (BL), and bottom right (BR) are used, For the default intra mode, planar, DC, vertical, horizontal, and top left are used); and 
performing the conversion based on the chroma intra prediction mode (as shown in figs 2-3, prediction image generation 101 or 308 are based on intra prediction mode generated by intra prediction 113 or 304).  
As per claim 9, IKAI discloses wherein the default intra prediction mode is not assigned to inter coded blocks (see paragraph 0112).  
As per claim 10, IKAI discloses the method of claim 1, wherein the conversion includes encoding the current chroma block into the bitstream (such as the conversion done by the encoder 11 in fig. 2).  
As per claim 11, IKAI discloses the method of claim 1, wherein the conversion includes decoding the current chroma block from the bitstream (such as the conversion done by the decoder 31 in fig. 3).
As per claims 12, 15 and 18, arguments analogous to those applied for claim 1 are applicable for claims 12, 15 and 18; in addition, IKAI discloses using a processor and memory for executing the claimed method (paragraph 0420).

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim(s) 2-8, 13-14, 16-17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over IKAI et al. (US 2020/0260096) in view of Bross “Versatile Video Coding (Draft 6)” JVET-O2001-vE, hereinafter “Bross”.
As per claim 2, IKAI discloses method of claim 1; however, IKAI does not explicitly disclose wherein in a case that the specific coding mode of the luma block is a matrix based intra prediction (MIP) mode that generates prediction samples of the luma block using a matrix vector multiplication, the default intra prediction mode is determined as a planar intra prediction mode.
In the same field of endeavor, Bross discloses in a case that the specific coding mode of the luma block is a matrix based intra prediction (MIP) mode that generates prediction samples of the luma block using a matrix vector multiplication, the default intra prediction mode is determined as a planar intra prediction mode (page 164, section 8.4.3, If intra_mip_flag[ xCb ][ yCb ] is equal to 1, lumaIntraPredMode is set equal to INTRA_PLANAR). 
IKAI and Bross are in the same field of endeavor and both teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their claimed elements using known technique to yield predictable results.  
As per claim 3, IKAI discloses the method of claim 1; however, IKAI does not explicitly disclose wherein in a case that the specific coding mode of the luma block is an intra block copy (IBC) mode that generates prediction samples of the luma block are derived from blocks of sample values of a same video region as determined by block vectors, the default intra prediction mode is determined as a DC intra prediction mode.
In the same field of endeavor, Bross discloses wherein in a case that the specific coding mode of the luma block is an intra block copy (IBC) mode that generates prediction samples of the luma block are derived from blocks of sample values of a same video region as determined by block vectors, the default intra prediction mode is determined as a DC intra prediction mode (page 164, section 8.4.3, if CuPredMode[ 0][ xCb ][ yCb ] is equal to MODE_IBC…, lumaIntraPredMode is set equal to INTRA_DC).   
IKAI and Bross are in the same field of endeavor and both teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their claimed elements using known technique to yield predictable results.  
As per claim 4, IKAI discloses the method of claim 1; however, IKAI does not explicitly disclose wherein in a case that the specific coding mode of the luma block is a palette mode that allows to represent or reconstruct the luma block using a palette of representative sample values, the default intra prediction mode is determined as a DC intra prediction mode.
In the same field of endeavor, Bross discloses wherein in a case that the specific coding mode of the luma block is a palette mode that allows to represent or reconstruct the luma block using a palette of representative sample values, the default intra prediction mode is determined as a DC intra prediction mode (page 164, section 8.4.3, if CuPredMode[ 0][ xCb ][ yCb ] is equal to…MODE_PLT, lumaIntraPredMode is set equal to INTRA_DC).
IKAI and Bross are in the same field of endeavor and both teach all the claimed elements; therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to combine their claimed elements using known technique to yield predictable results.  
   As per claim 5, Bross discloses wherein in a case that the coding mode of the luma block is neither a matrix based intra prediction (MIP) mode, nor an intra block copy (IBC) mode, nor a palette mode, a luma intra prediction mode of the luma block is utilized in the derivation process of the chroma intra prediction mode for the current chroma block mode (page 164, section 8.4.3, – If intra_mip_flag[ xCb ][ yCb ] is equal to 1, lumaIntraPredMode is set equal to INTRA_PLANAR. – Otherwise, if CuPredMode[ 0][ xCb ][ yCb ] is equal to MODE_IBC or MODE_PLT, lumaIntraPredMode is set equal to INTRA_DC. – Otherwise, lumaIntraPredMode is set equal to IntraPredModeY[ xCb + cbWidth/ 2][ yCb + cbHeight / 2]). Same motivation of claim 2 is applicable for claim 5.  
As per claim 6, Bross discloses wherein the chroma intra prediction mode is derived using a first flag indicating whether a cross-component linear model prediction mode is applied to the current chroma block(cclm_modeflag), a second flag indicating which one of INTRA_LT_CCLM, INTRA_L_CCLM and INTRA_T_CCLM chroma intra prediction modes is applied to the current chroma block(cclm_modeidx), a third flag indicating an intra prediction mode for chroma samples of the current chroma block(intra chroma pred mode), and a variable denoted as lumaIntraPredMode which is equal to the default intra prediction mode in the case that the luma block is coded with the specific coding mode or equal to a luma intra prediction mode of the luma block in the case that the luma block is not coded with the specific coding mode (see table 8-2 of section 8.4.3 in page 164). Same motivation of claim 2 is applicable for claim 6.  
  
As per claim 7, arguments analogous to those applied for claim 6 are applicable for claim 7.
As per claim 8, Bross discloses wherein when a chroma format of the video unit is 4:2:2, chroma intra prediction mode X in Table 1 is mapped to a chroma intra prediction mode Y according to a 111Docket No. 130408-8635.US01 pre-defined mapping table, and the chroma intra prediction mode X in Table 1 is set equal to the chroma intra prediction mode Y afterwards (page 164, section 8.4.3, When chroma_format_idc is equal to 2, which means Chroma format is 4:2:2 as shown in table 6-1 of page 19, the chroma intra prediction mode Y is derived using the chroma intra prediction mode X in Table 8-2 as specified in Table 8-3, and the chroma intra prediction mode X is set equal to the chroma intra prediction mode Y afterwards). Same motivation of claim 2 is applicable for claim 8.  
As per claims 13, 16 and 19, arguments analogous to those applied for claims 2-5 are applicable for claims 13, 16 and 19.
As per claims 14, 17 and 20, arguments analogous to those applied for claim 6 are applicable for claims 14, 17 and 20.  

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 2020/0413049; US 2022/0109846; US 2022/0174274).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945. The examiner can normally be reached Mon-Fri 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED JEBARI/Primary Examiner, Art Unit 2482